EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Barthalow on 05/20/2021.

The application has been amended as follows: 
In Claim 1:
in the first line of text beneath the structure of formula (2), please delete: “R10 represents an aryl group” and replace with “R10 represents an arylene group”
in the third line of text beneath the structure of formula (3), please delete: “R10 represents an aryl group” and replace with “R10 represents an arylene group”
in the third line of text beneath the structure of formula (5), please delete: “R10 represents an aryl group” and replace with “R10 represents an arylene group”

In Claim 6
in the third line of text beneath the structure of formula (3), please delete: “R10 represents an aryl group” and replace with “R10 represents an arylene group”

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejection on the ground of nonstatutory double patenting over US 10,696,845 as set forth in the action mailed 8/4/2020 has been overcome. The terminal disclaimer filed on 12/3/2020 based on a joint research agreement has been approved in view of the decision dated 5/7/2021 granting the petition filed on 12/3/2020. The double patenting rejection over US 10,696,845 has been withdrawn. The examiner is unaware of prior art which discloses or suggests the presently claimed subject matter. 
The closest prior art is considered to be: 
Komatsu (WO 2013/021942). Komatsu discloses a dianhydride according to instant formula (I), as well as polyamic acid and polyimide of formulas (3) and (5). However, Komatsu does not disclose an imidazole according to instant formula (4).
Similarly, Matsumoto et al (US 2013/0079490) discloses a dianhydride according to instant formula (I), as well as polyamic acid and polyimide of formulas (3) and (5). However, Matsumoto does not disclose an imidazole according to instant formula (4).
Kudo et al (WO 2013/168691) discloses an imidazole encompassed by instant formula (4). However, Kudo teaches utilizing the imidazole in an anionically curable epoxy or episulfide composition, and does not disclose or suggest utilizing the imidazole in a polyamic acid precursor composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RACHEL KAHN/Primary Examiner, Art Unit 1766